DETAILED ACTION
In Election Reply filed on 12/03/2021, Claims 1-6 are currently pending. Claim 6 is withdrawn based on restriction requirement. Claims 1-5 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I: Claims 1-5, drawn to a three dimensional shaping device.
Group II, Claim 6, drawn to a three-dimensional shaping method.
Applicant’s election without traverse of Group I in the reply filed on 12/03/2021 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020, 07/16/2020, and 08/07/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0040], the phrase “This is caused because the electron beam” should read as “This is because the electron beam”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “vicinity” in claim 3 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would Therefore, the position of the path region is indefinite by the use of the term “vicinity”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3196001 (“Garry et al” hereinafter Garry).
Regarding Claim 1, Garry teaches a three-dimensional shaping device shaping a three-dimensional article (abstract) by irradiating a powder material with an electron beam and melting the powder material ([0015] where the first energy beam sources might be an electron beam [0011]), the three-dimensional shaping device (Figure 1) comprising: 
an electron beam emitting unit emitting the electron beam ([0011], either or both of the first and second energy beam might be an electron beam), melting the powder material in order to shape the article ([0015], first energy beam melt a substrate powder into melt pool), and performing preliminary heating of the powder material by irradiating the powder material with the electron beam before the article is shaped ([0014]-[0015], second energy beam to heat condition substrate powder proximate to the melt pool which implies preheating the powder material). 

Regarding Claim 2, Garry teaches a three-dimensional shaping device according to claim 1, wherein the electron beam emitting unit ([0011], either or both of the first and second energy beam might be an electron beam) moves the irradiation position of the electron beam in a spiral pattern from a center toward an outer edge of an irradiation region when the powder material is irradiated with the electron beam for preliminary heating (Figure 4c, the helix in a helical path gradually increases in diameter to a maximum [0030] while heating the substrate powder proximate to the melt pool [0015]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP3196001 (“Garry et al” hereinafter Garry).
Regarding Claim 3, Garry teaches the three-dimensional shaping device according to claim 2. Garry does not explicitly teaches when irradiation of the electron beam is performed along a plurality of irradiation paths for preliminary heating, a path region in the vicinity of a start point of the irradiation paths is formed in a direction from an end point of a preceding irradiation region toward the start point.
However, Garry teaches the energy source travels in a helical path that periodically increases and decrease in diameter (Figure 4b and [0030]). Therefore, it would have been obvious to one of ordinary skilled in the art that as the diameter of the helical path increases or decreases in motion, electron beam are inevitably required to irradiate along multiple irradiation path in order to irradiate the entire powder material region. Thus, it is obvious for a person skilled in the art to think that a path region in the vicinity of the start point of the irradiation path is formed in a direction from the end point of the previous irradiation region toward the start point. 
Furthermore, limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114. It would have been obvious that Garry’s teaching is capable of performing all of the claimed functions in the instant application.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP3196001 (“Garry et al” hereinafter Garry) as applied to claim 1 above, and further in view of US20160167160 (“Hellestam”).
Regarding Claim 4, Garry teaches the three-dimensional shaping device according to claim 1, further comprising: a plate for placing the powder material and supporting the article to be shaped (Figure 1, plate 4 and [0025]). Garry fails to teach the plate is formed to have a circular shape.
However, Hellestam teaches a plate is formed to have a circular shape (Figure 1, work plate 5 and [0057]).
Garry and Hellestam are considered to be analogous to the claimed invention because they are both in the same field of additive manufacturing using energy beam to fused powder layers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the plate for the three-dimensional shaping device as disclosed by Garry by a circular shaped plate as taught by Hellestam because the result of substitution would have been predictable and lead to the same results. See MPEP 2143 (I)(B).
Regarding Claim 5, the combination of Garry and Hellestam teaches the three-dimensional shaping device according to claim 4. Hellestam teaches the electron beam emitting unit performs preliminary heating of the plate (Hellestam, [0057], the plate may be preheated to an adequate start temperature) before preliminary heating of the powder material is performed ([0060]).  Garry teaches irradiating the plate with the electron beam in a spiral pattern (Garry, ([0030], second energy beam, which might be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preheating of plate as disclosed by Hellestam with the spiral irradiation pattern as taught by Garry because the combination of the elements would yield predictable and similar result. See MPEP 2143 (I)(A).  Furthermore, Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114. Therefore, the combination of Garry and Hellestam teaches the three-dimensional shaping device capable of heating the plate before heating the powder material. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


XINWEN (CINDY). YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744